Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 and 8-11 are objected to because of the following informalities:  in claim 1, the language “an ed ge” is inapt.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512).  Regarding claim 1, Sniderman discloses an ornament construction comprising a base board (12), a cut-out opening (12a) through the base board defined by a perimeter and a puzzle element (14, 16) defined by an edge that is complimentary to the cut-out opening of the base board such that the edge of the puzzle element lies flush against the perimeter of the opening when the puzzle element is inserted into the cutout opening. Note Figures 1 and 1A of Sniderman. Further, note Figures 2 and 2a and column 3, lines 1-5 stating that wire loops, string, elastic cord, rubber bands and other known structure for hanging small items may be used for extending through the opening (18) in the puzzle element for hanging purposes. The string and cord are seen as ribbons as recited.
Regarding the limitation for the paper element flush against the back surface of the base board as recited, it is noted that Sniderman lacks the teaching for the paper element. The references to Wiener and Schovee both teach that it is well known in the art of picture frames to 
Regarding claim 2, note Figure 2A of Sniderman showing a plurality of openings in the puzzle ornament for the purpose of hanging and displaying the ornament.
Regarding claim 3, the ornament as taught by Sniderman is obviously capable of being used as a single gift item.
Regarding claim 8, the ornament is capable of being used as a coaster and thus meets the claim limitation. Note column 2, lines 60-62 of Sniderman stating that the ornament is the size of a drink coaster.
Regarding claim 10, note column 2, lines 26-32 stating that the ornament is made from wood. It would have been obvious to one of ordinary skill in the art to use balsa, birch, oak, maple, pine, cedar or poplar for the wood in order to take advantage of that wood’s particular physical characteristics such as pine’s inexpensive cost and ease of use.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512), each further in view of Heflin (9,272,062). Regarding claim 4, the combination of Sniderman in view of Wiener or Schovee teaches an ornament, however, they lack the teaching for the ornament to be used as an air freshener. Heflin reveals that it is known in the art of ornaments to also use the ornament as an air freshener.  Note the Title and Abstract of Heflin. It would have been obvious to one of ordinary skill in the art to apply a scent to the ornament of Sniderman in order to increase amusement with the ornament by providing both an appearance and smell to the ornament.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sniderman (6,265,035) in view of Wiener (4,899,473) or Schovee (4,489,512), each further in view of Rezny (US 2016/0213186). Regarding claim 9, it is noted that Sniderman teaches that the ornament is the size of a drink coaster. Note column 2, lines 60-62 of Sniderman. Thus, the ornament of Sniderman is of a size that is capable of being placed on a refrigerator. However, Sniderman lacks the teaching for forming the ornament as a refrigerator magnet.
Rezny reveals that it is known in the art of ornaments to form the ornament with a magnet.  Note Figure 5 and claim 5 of Rezny. Further, note Figure 1 and paragraph [0016] stating that the ornament has a ribbon or hook (9) for hanging purposes. It would have been obvious to one of ordinary skill in the art to provide the ornament of Sniderman with a magnet therein in order to provide an alternative means for displaying the ornament rather than hanging.  .
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.  Regarding the rejection under 35 U.S.C. 103 over the combination of Sniderman in view of Royal, it is noted that the applicant’s remarks directed to the combination have been considered but are deemed to be moot as the rejection now includes the references to Weiner or Schovee.  It is noted that the applicant’s amendments further defining a pasted connection between the paper element and base board such that it is not pasted to a back side of the removable puzzle element necessitated the new grounds of rejection as set forth above.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711